DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/30/2021 has been entered. Claims 3-12, 14, 16-20, and 25-44 remain pending in the application. Applicant’s amendments to the Claims and arguments have overcome each and every 112(b) rejection of claims 3-12, 14, 16-20, and 25-44 previously set forth in the Non-Final Office Action mailed 06/30/2021. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they have a quality that is not sufficient for examination and publication and because of low resolution fail to show all structural details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “a transmission member” in claim 8, line 2. Interpreted as a sheath ([0011], [0047], fig. 3).
“a guide member” in claim 11, line 2. Interpreted as a catheter or (steerable) guidewire or an endoscope ([0071]).
“a plurality of probe deployment arrangements” in claims 11 and 29, line 7 and line 2, respectively. Interpreted as a resilient member, such as active loading system, actuated by, for example, hydraulics or pneumatics. ([0019]), a compression spring or pressurized cavity ([0048]), a balloon ([0061]), a membrane ([0062]), or a parallel linkage or a planar linkage ([0054], [0070]), and as pluralities of bars which are connected in a parallel linkage or a planar linkage ([0054]), or balloons ([0059]).
“a drive arrangement” in claim 14, line 2. Interpreted as a pinion or a worm gear ([0008]), a capstan and a tendon engaging the capstan, an electric motor ([0010]), a transmission member such as a sheath ([0011]).
"a rotating arrangement" in claim 30, line 2. Interpreted as two concentric tubes of different radii ([0055]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 18-19 recite the “direction” in lines 3 and 4, respectively. It is unclear whether or not this is the same as the “direction” in claim 17. For examination purposes, interpreted as the same limitation.
Claim 18 recites “a linkage, preferably a parallel linkage” in line 2.  This recitation makes the claim indefinite because the intended scope of this claim is unclear. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP 2173.05(d). For examination purposes, the Office interprets the limitation as a linkage.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-12, 14, 16-20, 26, 28-29, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke et al (US 20050096647), hereinafter Steinke, in view of Trabada et al. (WO 2005070310), hereinafter Trabada.
Regarding claim 11, Steinke teaches an apparatus (10, Fig. 2A) comprising: 
a guide member (guidewire GW [0089], Figs. 10A-E) for insertion into an anatomical cavity (“the body lumen” [0008]; “the artery lumen” [0066], “blood vessel V” [0088], Figs. 10A-E) along a longitudinal axis (“catheter axis” [0018]); and 
a body (12, [0076], Fig. 10A) defining a cavity (“The catheter body may have a lumen” [0014]; “lumen” [0090]) for receiving the guide member therethrough (Fig. 10A).

a probe (electrode 50, Fig. 3, [0080]; one electrode of the “array of electrodes” [0021]) for, in use, obtaining a measurement from, taking a sample of, applying a substance to, or applying a therapy to, an environment of the probe (“The array of electrodes may be supported along an intermediate portion of the basket and oriented radially so as to engage adjacent atherosclerotic material when the basket is expanded within a blood vessel.“ [0021]. “A circumferential electrode array is distributed about the 
a plurality of probe deployment arrangements (“struts or elements 54,” [0081], Fig. 3; expandable members 54, Figs. 8-9, [0087]) for deploying the probe radially outwards (“Each electrode 50 is mounted on an associated basket element 54” [0082], Fig. 3; "expand radially outwardly" [0089]) from the longitudinal axis associated with the guide member (“The radially expandable body” [0021]; “expandable”, Figs. 3, 8-9, [0087]) configured such that, when deployed, a deployment distance of a first one of the plurality of probe deployment arrangements (on the dashed line in Fig. 10C)  is independent (“basket structure formed with independent struts [0053]) of the deployment distance of the rest of the plurality of probe deployment arrangements (varying distances from electrodes 50 to the center seen in Fig. 10C. “As atherosclerotic material AM is distributed eccentrically about catheter 12, some of electrodes 50 directly engage a luminal wall W, as can be understood with reference to FIGS. 10B and 10C.” [0089]. “The radially expandable body may comprise a plurality of flexible members or struts, the electrodes optionally defining a circumferential electrode array. The struts may have perforations or openings therebetween so as to define an expandable basket. The array of electrodes may be supported along an intermediate portion of the basket and oriented radially so as to engage adjacent atherosclerotic material when the basket is expanded within a blood vessel.“ [0021]); and
a measurement arrangement (“The atherosclerotic material detector” [0018]) including at least one of a rotary encoder, an optoelectronic sensor, an optical sensor (“The atherosclerotic material detector may comprise an ultrasound transducer or 
Steinke further does not teach a drive arrangement for moving the body relative to the guide member; the measurement arrangement configured to measure a position of the body relative to the guide member disposed through the body.
However, Trabada discloses endoluminal access devices and related method of use, which is analogous art. Trabada teaches a drive arrangement (“the drive shaft 320,” “a drive mechanism” [0034], "motive power is transmitted to the modular device from the external power source via the drive shaft 320. The drive shaft 320 extends into the modular and couples to a drive mechanism (not shown) which may be constructed in accord with any of the previously described embodiments. Specifically, the drive shaft 320 includes a thick outer shell 321 with an inner gear 322 being rotatable within the outer shell 321 when driven by the external power source. [0034], Figs. 6A, 6B) for moving the body (the modular device 110 [0033]) relative to the guide member (“the guide track 120b” [0033], Fig. 6C);
the measurement arrangement (“an optional viewing device” [0010]) configured to measure a position (“The accuracy in positioning” [0010]; “position fine-tuned” [0016]) of the body relative to the guide member disposed through the body (“ the driving mechanism of the modular device and an optional viewing device, make it is possible to accurately position the modular device. The accuracy in positioning may reduce the time required for the treatment and may also reduce risk of erroneously treating the wrong area.” [0010]. Therefore, the measurement arrangement is the viewing device. “In addition to direction control, control of the speed of the modular device 110 may be Note that fine-tuning the position requires position measurement).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Steinke to have a drive arrangement for moving the body relative to the guide member; the measurement arrangement that  is configured to measure a position of the body relative to the guide member disposed through the body, as taught by Trabada, in order to facilitate medical procedures inside cavities by enabling electrically controlled precise probe positioning powered by external power source thereby improving the safety of medical procedures because the external power source is less likely to fail (Trabada:  [0034]).
Regarding claim 12, Steinke teaches an apparatus (10, Fig. 2A) for attaching to a guide member (guidewire GW [0089], Figs. 10A-E) for insertion into an anatomical cavity (“the body lumen” [0008]; “the artery lumen” [0066], “blood vessel V” [0088], Figs. 10A-E) along a longitudinal axis (“catheter axis” [0018], 12, Fig. 10A), the apparatus comprising:
a body (12, [0076], Fig. 10A) defining a cavity ((“The catheter body may have a lumen” [0014]; “lumen” [0090]) for receiving the guide member therethrough (GW, 12, Fig. 10A),
a probe (electrode 50, Fig. 3, [0080]; one electrode of the “array of electrodes” [0021]) for, in use, obtaining a measurement from, taking a sample of, applying a substance to, or applying a therapy to, an environment of the probe (“The array of 
a plurality of probe deployment arrangements (“struts or elements 54,” [0081], Fig. 3; expandable members 54, Figs. 8-9, [0087]) for deploying the probe radially outwards (“Each electrode 50 is mounted on an associated basket element 54” [0082], Fig. 3; "expand radially outwardly" [0089]) from the longitudinal axis associated with the guide member (“The radially expandable body” [0021]; “expandable”, Figs. 3, 8-9, [0087]) configured such that, when deployed, a deployment distance of each of the plurality of probe deployment arrangements (50, Fig. 10C)  is independent (“basket structure formed with independent struts [0053]) of the deployment distance of the rest of the plurality of probe deployment arrangements (varying distances from electrodes 50 to the center seen in Fig. 10C.  “As atherosclerotic material AM is distributed eccentrically about catheter 12, some of electrodes 50 directly engage a luminal wall W, as can be understood with reference to FIGS. 10B and 10C.” [0089]. “The radially expandable body may comprise a plurality of flexible members or struts, the electrodes optionally defining a circumferential electrode array. The struts may have perforations or openings therebetween so as to define an expandable basket. The array of electrodes may be supported along an intermediate portion of the basket and oriented radially so as to engage adjacent atherosclerotic material when the basket is expanded within a The deployment distance depends only on the distribution of the atherosclerotic material that is engaged by the electrodes 50); and
a measurement arrangement (“The atherosclerotic material detector” [0018]).
Steinke further does not teach a drive arrangement for moving the body relative to the guide member; a measurement arrangement for measuring a position of the body relative to the guide member disposed through the body.
However, Trabada discloses endoluminal access devices and related method of use, which is analogous art. Trabada teaches a drive arrangement (“the drive shaft 320,” “a drive mechanism” [0034], "motive power is transmitted to the modular device from the external power source via the drive shaft 320. The drive shaft 320 extends into the modular and couples to a drive mechanism (not shown) which may be constructed in accord with any of the previously described embodiments. Specifically, the drive shaft 320 includes a thick outer shell 321 with an inner gear 322 being rotatable within the outer shell 321 when driven by the external power source. [0034], Figs. 6A, 6B) for moving the body (the modular device 110 [0033]) relative to the guide member (“the guide track 120b” [0033], Fig. 6C);
a measurement arrangement (“an optional viewing device” [0010]) for measuring a position (“The accuracy in positioning” [0010]; “position fine-tuned” [0016]) of the body relative to the guide member disposed through the body (“ the driving mechanism of the modular device and an optional viewing device, make it is possible to accurately position the modular device. The accuracy in positioning may reduce the time required for the treatment and may also reduce risk of erroneously treating the wrong area.” [0010]. Therefore, the measurement arrangement is the viewing device. “In addition to Note that fine-tuning the position requires position measurement).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Marple to have a drive arrangement for moving the body relative to the guide member; a measurement arrangement for measuring a position of the body relative to the guide member disposed through the body, as taught by Trabada, in order to facilitate medical procedures inside cavities by enabling electrically controlled precise probe positioning powered by external power source thereby improving the safety of medical procedures because the external power source is less likely to fail (Trabada:  [0034]).

Regarding claim 14, Steinke modified by Trabada teaches the apparatus of claim 11.
Additionally, Steinke modified by Trabada teaches a drive arrangement (Trabada: “a drive mechanism 112” [0011], Fig. 1) for moving the probe relative to the guide member (Trabada: "a drive mechanism 112 for driving the modular device 110 along the track 120. [0011], Fig. 1. "Fig. 4 shows a further embodiment of a drive mechanism 112 provided in modular device 110… Contact between these threaded potions 111a, 111b and the guide track 120b as the modular device 110 is rotated by 
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Trabada, and Spencer to have a drive arrangement for moving the probe relative to the guide member, as taught by Trabada, in order to facilitate the movement of the apparatus inside an anatomical cavity (Trabada: [0014]).
Regarding claim 3, Steinke modified by Trabada teaches the apparatus of claim 14.
Additionally, Steinke as modified by Marple and Trabada also teaches that the drive arrangement comprises one or more rotating members coupled to the body (Trabada: “rotation of the belt [0014]) and arranged to engage the guide member to move the body along the guide member (Trabada: “Figure 2 shows the use of three gear wheels 130, those skilled in the art will understand that any suitable number and type of gear wheels or other like device may be employed to grip track 120 and move the modular device 110 therealong. For example, a continuous belt may frictionally engage the guide track 120 so that rotation of the belt drives the modular device 110 therealong.” [0014], Fig. 2).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Trabada, and Spencer to have one or more rotating members coupled to the body, as taught by 
Regarding claim 4, Steinke modified by Trabada teaches the apparatus of claim 3.
Additionally, Steinke as modified by Trabada and Spencer also teaches that the one or more rotating members are arranged to move the body along the guide member by frictional engagement of the guide member (Trabada: “rotation of the belt [0014]) and arranged to engage the guide member to move the body along the guide member (Trabada: “a continuous belt may frictionally engage the guide track 120 so that rotation of the belt drives the modular device 110 therealong.” [0014], Fig. 2).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have the one or more rotating members arranged to move the body along the guide member by frictional engagement of the guide member, as taught by Trabada, in order to facilitate the movement of the apparatus inside an anatomical cavity (Trabada: [0014]).
Regarding claim 7, Steinke modified by Trabada teaches the apparatus of claim 3.
Additionally, Steinke as modified by Trabada and Spencer also teaches an electric motor for actuating the drive arrangement (Trabada: "Fig. 7A shows a cross-section of a proximal portion of the FTRD modular device 210. As can be seen in Fig. 7A, FTRD modular device 210 includes an outer casing 202, and a central motor 215.  .. 
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have an electric motor for actuating the drive arrangement, as taught by Trabada, in order to facilitate the movement of the apparatus inside an anatomical cavity (Trabada: [0014]).
Regarding claim 8, Steinke modified by Trabada teaches the apparatus of claim 14.
 Additionally, Steinke as modified by Trabada and Spencer also teaches a transmission member (Trabada: “the drive shaft 320” [0034], Figs. 6A, 6B) coupled to the body and arranged to move the body relative to the guide member disposed through the body in response to a force applied to the transmission member (Trabada: "motive power is transmitted to the modular device from the external power source via the drive shaft 320. The drive shaft 320 extends into the modular and couples to a drive mechanism (not shown) which may be constructed in accord with any of the previously described embodiments. Specifically, the drive shaft 320 includes a thick outer shell 321 with an inner gear 322 being rotatable within the outer shell 321 when driven by the external power source. [0034], Figs. 6A, 6B).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to 
Regarding claim 9, Steinke modified by Trabada teaches the apparatus of claim 8.
 Additionally, Steinke as modified by Trabada and Spencer teaches that the transmission member comprises a sheath for accepting the guide member, wherein the sheath is sufficiently stiff axially to translate the body relative to the guide member disposed through the body (Trabada: “As shown in Fig. 4, the coils of the guide track 120b provide a substantially helical threaded surface which is engaged by the corresponding threaded portions 111a, 111b of the lumen extending through the modular device 110 through which the guide track 120b passes are formed at the proximal and distal ends of the modular device 110. Contact between these threaded potions 111a, 111b and the guide track 120b as the modular device 110 is rotated by the electric motor … moves the modular device proximally or distally therealong depending on the direction of rotation.” [0018], Fig. 4).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have the transmission member that comprises a sheath for accepting the guide 
Regarding claim 10, Steinke modified by Trabada teaches the apparatus of claim 9.
 Additionally, Steinke as modified by Trabada and Spencer teaches that the sheath is sufficiently rigid torsionally to rotate the body relative to the guide member disposed through the body (Trabada: “Contact between these threaded potions 111a, 111b and the guide track 120b as the modular device 110 is rotated by the electric motor … moves the modular device proximally or distally therealong depending on the direction of rotation.” [0018], Fig. 4. Note that instead of motor 115 inside the modular device 110, an alternative drive mechanism of the embodiment of Figs. 6A, 6B is used with the external power source. The embodiments are combinable according to [0034]: “a drive mechanism … which may be constructed in accord with any of the previously described embodiments”).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have the sheath that is sufficiently rigid torsionally to rotate the body relative to the guide member disposed through the body, as taught by Trabada, in order to facilitate 
Regarding claim 16, Steinke modified by Trabada teaches the apparatus of claim 11.
Steinke teaches that the probe deployment arrangement comprises a resilient member (struts, “supporting elements of associated expandable basket elements [0022]) arranged to maintain a pressure between the probe and a wall of the cavity in which the guide member is deployed (“Expandable structure 26 is illustrated in more detail in FIG. 3. Expandable structure 26 may expand resiliently when released from within a restraining sheath,” [0081]).
Regarding claim 17, Steinke modified by Trabada teaches the apparatus of claim 11.
Additionally, Steinke teaches deploying the probe along a direction radially outwards from a longitudinal axis of the guide member ("expand radially outwardly" [0089]).
Regarding claim 18, Steinke modified by Trabada teaches the apparatus of claim 17.
Additionally, Steinke teaches a plurality of bars (54, “elongate wires” [0081], Fig. 3; “elements of a superelastic metal basket.” [0046]) connected in a linkage (“Expandable structure 26 here comprises a perforate structure or basket having a series of structural struts or elements 54 with opening or perforations 56 therebetween… the basket may be formed by braiding elongate wires or ribbons” Structures for fixing struts connect struts in a linkage), the plurality of bars being arranged to move the probe along a direction radially outwards (“expand radially outwardly” [0089]) from the longitudinal axis of the guide member  when the probe deployment arrangement is actuated (“whether actuated from the proximal end of catheter 12 or simply by releasing the expandable body, the structural members defining the expandable body may comprise elastic or superelastic materials treated to expand radially outwardly, such as by heat-setting a superelastic Nitinol.TM.  metal, polyimide, or the like." [0089]).
Regarding claim 19, Steinke modified by Trabada teaches the apparatus of claim 17.
Additionally, Steinke teaches an inflatable member (212, Fig. 32D) arranged to inflate when the probe deployment arrangement is actuated (“to allow the expandable structure to expand” [0120]), the inflatable member being arranged to move the probe along a direction radially outwards from the longitudinal axis of the guide member ("expand radially outwardly" [0089], “axial struts and/or rings… to expand … to the shown large-profile configuration.” [0120]”) as the inflatable member inflates (“an array of electrodes is mounted circumferentially about a balloon, which may reduce blood contamination in the ablation area.” [0084]. “In the embodiment of FIG. 32D, an inflatable expandable structure 212 includes axial struts and/or rings formed as tubular 

Regarding claim 20, Steinke modified by Trabada teaches the apparatus of claim 11.
Additionally, Steinke teaches that the deployment arrangement is resiliently biased to move radially inwards to a resting position ("the basket may include biasing means urging the basket to the small profile configuration.” [0124]).
Regarding claim 26, Steinke modified by Trabada teaches the apparatus of claim 11.
Additionally, Steinke teaches that the probe comprises a sensor (“The atherosclerotic material detector may comprise an ultrasound transducer or optical coherence reflectrometer." [0018]; “imaging sensor…for circumferential identification and measurement of atherosclerotic material” [0019]) arranged to detect a property (Marple: “receiving diagnostic … energy, for example, light, ultrasound or heat.” [0051]) of the anatomical cavity in which the guide member is inserted (“circumferential atherosclerotic material thickness" [0018]).  

Regarding claim 28, Steinke modified by Trabada teaches the apparatus of claim 11.
Additionally, Steinke teaches that the apparatus comprises a plurality of probes (50, Fig 3, the “array of electrodes” [0021]; electrodes 174, Fig. 29H, [0112]) including 
Regarding claim 29, Steinke modified by Trabada teaches the apparatus of claim 11.
Additionally, Steinke teaches that the probe deployment arrangement comprises a plurality of probe deployment arrangements (“struts or elements 54,” [0081], Fig. 3; expandable members 54, Figs. 8-9, [0087]) configured such that, when deployed, a deployment distance of each of the plurality of probe deployment arrangements is independent (“basket structure formed with independent struts” [0053]) of the deployment distance of the rest of the plurality of probe deployment arrangements (varying deployment distances from electrodes 50 to the center seen in Fig. 10C. “As atherosclerotic material AM is distributed eccentrically about catheter 12, some of electrodes 50 directly engage a luminal wall W, as can be understood with reference to FIGS. 10B and 10C.” [0089]. “The radially expandable body may comprise a plurality of flexible members or struts, the electrodes optionally defining a circumferential electrode array. The struts may have perforations or openings therebetween so as to define an expandable basket. The array of electrodes may be supported along an intermediate portion of the basket and oriented radially so as to engage adjacent atherosclerotic material when the basket is expanded within a blood vessel“ [0021]).
Regarding claim 41, Steinke modified by Trabada teaches the apparatus of claim 11.
Steinke teaches that the deployment arrangement is secured to the body (“Catheter 12 is advanced distally over guidewire GW and positioned adjacent to 
Regarding claim 42, Steinke modified by Trabada teaches the apparatus of claim 11.
Additionally, Steinke teaches that the probe is configured to be secured to the probe deployment arrangement (“Each electrode 50 is mounted on an associated basket element 54” [0082], Fig. 3).
Regarding claim 43, Steinke modified by Trabada teaches the apparatus of claim 11.
Additionally, Steinke as modified by Trabada and Spencer also teaches that the probe is one of a plurality of probes (“array of electrodes” [0021]; 50, Fig. 3, [0080]); and the probe deployment arrangement is configured for deploying, radially outwards from the guide member ("expand radially outwardly" [0089]), the plurality of probes (“part of the struts 172” Fig. 29H, [0111]) arranged around the guide member with radial symmetry (172, 174, Fig. 29H. “An exemplary self-expandable basket is illustrated in FIGS. 29A-29H. As can be understood from these drawings, electrodes may be fabricated as part of the struts 172 from which the basket is formed, for example, using .  



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke and Trabada as applied to claim 3, and further in view of Hiernaux et al (US 20160235400), hereinafter Hiernaux.
Regarding claim 5, Steinke modified by Trabada teaches the apparatus of claim 3.
Additionally, Steinke as modified by Trabada teaches the gear being arranged to move the body along the guide member by engaging a threaded surface on the guide member (Trabada: “As shown in Fig. 4, the coils of the guide track 120b provide a substantially helical threaded surface which is engaged by the corresponding threaded portions 111a, 111b of the lumen extending through the modular device 110 through which the guide track 120b passes are formed at the proximal and distal ends of the modular device 110. Contact between these threaded potions 111a, 111b and the guide track 120b as the modular device 110 is rotated by the electric motor … moves the modular device proximally or distally therealong depending on the direction of rotation.” [0018], Fig. 4).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to 
Steinke modified by Trabada does not teach that the one or more rotating members are configured as a pinion or a worm gear that engages a rack surface.
However, Hiernaux discloses device for supporting an endoscopic tool, which is analogous art. Hiernaux teaches that the one or more rotating members are configured as a worm gear that engages a rack surface (“A control ring 54 having an internal worm gear is provided on the housing 50 so as to mesh with the rack 53.” [0055], Fig. 5).
Therefore, based on Hiernaux’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have the one or more rotating members configured as a worm gear that engages a rack surface to move the body along the guide member, as taught by Hiernaux, in order to facilitate probe positioning by using  a reliable mechanical actuator design used for attaching a device to an endoscope (Hiernaux: Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke and Trabada as applied to claim 3, and further in view of Rogers et al (US 20120289974), hereinafter Rogers.
Regarding claim 6, Steinke modified by Trabada teaches the apparatus of claim 3.

However, Rogers discloses medical instrument actuation interface, which is analogous art. Rogers teaches that the drive arrangement comprises a capstan and a tendon engaging the capstan for actuating the drive arrangement ("FIG. 1B shows a bottom view of a known medical instrument 150…. In particular, backend mechanism 152 typically contains mechanical elements such as capstans, gears, and levers that convert rotational movement of drive motors into linear motion of tendons or push rods 155." [0002]).
Therefore, based on Rogers’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have a capstan and a tendon engaging the capstan for actuating the drive arrangement, as taught by Rogers, in order to facilitate probe positioning by using a reliable mechanical actuator design used for medical instruments (Rogers: Abstract).

Regarding claim 44, Steinke modified by Trabada teaches the apparatus for attaching to the guide member for insertion into an anatomical cavity as claim 12 recites.
Additionally, Steinke as modified by Trabada and Spencer teaches that the probe is one of a plurality of probes (Marple: “optical fibers (104)”, [0039], Figs. 1A-C); and the probe deployment arrangement is configured for deploying, radially outwards from the 
Therefore, based on Marple’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Marple, and Trabada to have the probe that is one of a plurality of probes; and the probe deployment arrangement configured for deploying, radially outwards from the guide member, the plurality of probes arranged around the guide member with radial symmetry, as taught by Marple, in order to self-limit the pressure exerted on the vessel (Marple: [0046]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke and Trabada as applied to claim 11, and further in view of Webler (EP 1870031), hereinafter Webler.
Regarding claim 25, Steinke modified by Trabada teaches the apparatus of claim 11.
While Steinke teaches combining a plurality of probes with the guide member including optical fibers (“As shown, the propellable apparatus 200 can carry an endoscope or other payload instrument 276 within the body cavity or lumen 272… the payload instrument 276 can be selected from a group consisting of endoscopes,..., fiber optic cables,..., other payload instruments, and combinations thereof." [0048]), Steinke modified by Trabada does not teach that the probe comprises an optical fiber secured to the probe deployment arrangement at one end to convey optical signals from the end at the probe deployment arrangement along the guide member, having a portion disposed along the guide member, the optical fiber being arranged to curve in a circumferential direction around the guide member and extend along a longitudinal direction of the guide member.
 However, Webler discloses medical apparatus for positioning within an internal channel, such as blood vessels ([0001]), which is analogous art. Webler teaches that the probe comprises an optical fiber secured to the probe deployment arrangement at one end to convey optical signals from the end at the probe deployment arrangement along the guide member, having a portion disposed along the guide member, the optical fiber being arranged to curve in a circumferential direction around the guide member and extend along a longitudinal direction of the guide member (“Two imaging sheaths spiral around the guidewire that extends outside the tube (503). The distal ends of the imaging sheath are fixed to the distal end (510) of the guidewire. The proximal ends of the imaging sheath are fixed to the tube (503). The tube contains lumens connected to 
Therefore, based on Webler’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have an optical fiber, for the probe, secured to the probe deployment arrangement at one end to convey optical signals from the end at the probe deployment arrangement along the guide member, having a portion disposed along the guide member, the optical fiber being arranged to curve in a circumferential direction around the guide member and extend along a longitudinal direction of the guide member, as taught by Webler, in order to facilitate combining fiber optic cables with the endoscope (Steinke: [0048]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke and Trabada as applied to claim 11, and further in view of Diener (US 6152870), hereinafter Diener.
Regarding claim 27, Steinke modified by Trabada teaches the apparatus of claim 11.
Steinke modified by Trabada does not teach that the probe comprises a nozzle for spraying a liquid in the anatomical cavity in which the guide member is inserted.

Therefore, based on Diener’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have the probe comprises a nozzle for spraying a liquid in the anatomical cavity in which the guide member is inserted, as taught by Diener, in order to incorporate a working agent, e.g. a fluorescing agent (Diener: Col. 4, l. 42-45).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke and Trabada as applied to claim 11, and further in view of Margadant (US 20040233193), hereinafter Margadant.
Regarding claim 30, Steinke modified by Trabada teaches the apparatus of claim 11.
Steinke modified by Trabada does not teach a rotating arrangement for rotating the plurality of probes relative to the guide member. 
o of interest is scanned in a plurality of planes simultaneously and in circular form.” [0021]. "Using such ultrasonic probes, it is possible to scan an original volume of interest, for example the interior of a human heart, simultaneously and in circular form in a plurality of planes.  Such ultrasonic probes can include a plurality of ultrasonic converters … rotatable about an axis and arranged in linear form or generally in an array such that a simultaneous cylindrically symmetrical scanning is made possible in a plurality of planes.  The measurement coordinate system in which the data of the data set are present thus likewise has cylindrical symmetry." [0031]; "the ultrasonic measuring device 1 is rotated about the axis" Fig. 4, [0094]). 
Therefore, based on Margadant’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have a rotating arrangement for rotating the plurality of probes relative to the guide member, as taught by Margadant, in order to increase scanning speed thereby generating three-dimensional images of very high resolution in real time (Margadant: [0035]).

s 31-34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke and Trabada as applied to claim 11, and further in view of Eidenschink et al (US 20110065988), hereinafter Eidenschink.
Regarding claim 31, Steinke modified by Trabada teaches the apparatus of claim 11.
Steinke teaches an inflatable torus disposed around the guide member (“one or more balloons” [0021]; 132, Fig. 17A; “tubular inflatable balloons” [0120]) , wherein the inflatable torus is arranged to inflate radially away from the longitudinal axis of the guide member when actuated (“one or more balloons axially offset from the basket within the blood vessel" [0021]; “one or more balloons axially offset from expandable member 26" [0083]; “guidewire GW may include a distal balloon to hold the guidewire in place and further inhibit movement of ablation debris” [0088]. “As illustrated in FIG. 13, alternate microchambers may be effected using silicon-like lips 116 fully encircling the catheter sheath 102, dual balloons,” [0102]. “FIG. 17A schematically illustrates use of a balloon catheter 130 having a balloon 132 (such as a latex balloon). On the surface of the latex balloon electrodes 50 are mounted for use in selected pairs. Hence, a balloon (rather than a basket structure) may be used as a radially expandable structure for carrying the electrodes or other energy delivery surfaces.” [0105]. “In the embodiment of FIG. 32D, an inflatable expandable structure 212 includes axial struts and/or rings formed as tubular inflatable balloons so as to allow the expandable structure to expand from the small profile configuration to the shown large-profile configuration.” [0120]).
Steinke as modified by Trabada further does not teach that the inflatable torus is arranged to inflate radially away from the longitudinal axis of the guide member when 
 However, Eidenschink discloses medical apparatus including a tube, a balloon, and as optical sensor (Abstract), which is analogous art. Eidenschink teaches that the inflatable torus (“toroidal bladder” [0051]) is arranged to inflate radially away from the longitudinal axis of the guide member when actuated until a predetermined pressure (“pressure to be regulated continuously” [0052]) between the inflatable torus and the wall of a cavity in which the guide member is deployed is reached (“ the at least one inflatable and deflatable support structure 310 can include a single toroidal bladder that does not rotate and that is mounted, in part, to an outer surface of a rigid drive support structure located inside the loop of the one or more rotatable membranes 304. [0051], Fig. 3. "This normal force can be increased by inflating the toroidal bladder to press one or more of the belt-like membranes against the tissue cavity or lumen wall…  In some examples, having the tubing 390 permanently attached to the toroidal bladder can be beneficial, as it can allow the pressure to be regulated continuously during operation of the propellable apparatus 300.  In some examples, the propellable apparatus 300 can have its inflation pressure controlled to a fixed level (fixed pressure of the toroidal bladder as opposed to fixed volume)… Similarly, air or other fluid can be added by the controller when the anatomic diameter increases to fill the toroidal bladder back up." [0052]).
Therefore, based on Eidenschink’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to 
Regarding claim 32, Steinke modified by Trabada and Eidenschink teaches the apparatus of claim 31.
Additionally, Steinke teaches that the probe is one of a plurality of probes (“array of electrodes” [0021]; electrode 50, Fig. 3, [0080]) and at least some of the plurality of probes are secured to the inflatable balloon and are deployed when the inflatable balloon is inflated (“an array of electrodes is mounted circumferentially about a balloon, which may reduce blood contamination in the ablation area.” [0084]. “In the embodiment of FIG. 32D, an inflatable expandable structure 212 includes axial struts and/or rings formed as tubular inflatable balloons so as to allow the expandable structure to expand from the small profile configuration to the shown large-profile configuration.” [0120]).
Regarding claim 33, Steinke modified by Trabada and Eidenschink teaches the apparatus of claim 31.
Additionally, Steinke as modified by Trabada and Spencer teaches a second inflatable torus (Trabada: “the anchoring module 140 may include more than one extendible member 152 to aid in stabilizing …the module 150 in position.” [0019], Figs. 5A - 5D. The balloon in Figs. 5A - 5D is shaped like a torus).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Trabada, and Eidenschink to have a second inflatable torus, as taught by Trabada, in order to 
Regarding claim 34, Steinke modified by Trabada and Eidenschink teaches the apparatus of claim 33.
Additionally, Steinke modified by Trabada and Eidenschink teaches that a membrane is disposed around the inflatable torus, such that, when the inflatable torus is inflated the membrane is taut and in contact with the wall of the cavity in which the guide member is deployed (Eidenschink: “a single toroidal bladder that does not rotate and that is mounted, in part, to an outer surface of a rigid drive support structure located inside the loop of the one or more rotatable membranes 304.” [0051], Fig. 3. "This normal force can be increased by inflating the toroidal bladder to press one or more of the belt-like membranes against the tissue cavity or lumen wall…  In some examples, having the tubing 390 permanently attached to the toroidal bladder can be beneficial, as it can allow the pressure to be regulated continuously during operation of the propellable apparatus 300.  In some examples, the propellable apparatus 300 can have its inflation pressure controlled to a fixed level (fixed pressure of the toroidal bladder as opposed to fixed volume…" [0052], Fig. 3).
Therefore, based on Eidenschink’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Trabada, and Eidenschink to have the one or more probes secured to the membrane and deployed as 
Additionally, Steinke as modified by Trabada and Spencer teaches the two inflatable tori (Trabada: “the anchoring module 140 may include more than one extendible member 152 to aid in stabilizing …the module 150 in position.” [0019], Figs. 5A - 5D. The balloon in Figs. 5A - 5D is shaped like a torus).
Therefore, based on Trabada’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Trabada, and Eidenschink to have a membrane disposed around the inflatable tori, such that, when the inflatable tori are inflated the membrane is taut and in contact with the wall of the cavity in which the guide member is deployed, as taught by Trabada, in order to facilitate stabilizing modules in position (Trabada: [0019]).
Regarding claim 38, Steinke modified by Trabada teaches the apparatus of claim 11.
Steinke as modified by Trabada further does not teach that the guide member is an endoscope.
 However, Eidenschink discloses medical apparatus including a tube, a balloon, and as optical sensor (Abstract), which is analogous art. Eidenschink teaches that the guide member is an endoscope (an endoscope [0050]). 
Therefore, based on Eidenschink’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 39, Steinke modified by Trabada and Eidenschink teaches the apparatus of claim 38.
Additionally, Steinke modified by Trabada and Eidenschink teaches that the endoscope is for a colon or bowel exam (Eidenschink: “the colon or small bowel” [0043]; "to propel an endoscope or other payload instrument in a retrograde approach through the colon and into the small bowel." [0045]. Claim 19).
Therefore, based on Eidenschink’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Trabada, and Eidenschink to have the endoscope that is for a colon or bowel exam, as taught by Eidenschink, in order to facilitate medical procedures inside body cavities (Eidenschink: [0050]). 
Regarding claim 40, Steinke modified by Trabada teaches the apparatus of claim 11.
Steinke as modified by Trabada further does not teach that the deployment arrangement is fixed relative to the guide member.
 However, Eidenschink discloses medical apparatus including a tube, a balloon, and as optical sensor (Abstract), which is analogous art. Eidenschink teaches that the deployment arrangement is fixed relative to the guide member (“the deflatable support structure and the inflatable support structure are integrated with each other in the form Figures 2A-C show that the deployment arrangement is fixed relative to the guide member because it stays in the same position with respect to the distal end of the endoscope as it moves through the cavity).
Therefore, based on Eidenschink’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have the deployment arrangement that is fixed relative to the guide member, as taught by Eidenschink, in order to facilitate medical procedures inside body cavities (Eidenschink: [0050]). In the combined invention of Steinke, Trabada, and Eidenschink, the deployment arrangement is the probe deployment arrangement.



Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke, Trabada and Eidenschink as applied to claim 34, and further in view of Maizes (US 6175751), hereinafter Maizes.
Regarding claim 35, Steinke modified by Trabada and Eidenschink teaches the apparatus of claim 34.
Additionally, Steinke as modified by Trabada and Eidenschink teaches the two inflatable tori (Trabada: “the anchoring module 140 may include more than one extendible member 152 to aid in stabilizing …the module 150 in position.” [0019], Figs. 5A - 5D. The balloon in 152, Figs. 5A - 5D, is shaped like a torus).

Steinke as modified by Trabada and Eidenschink further does not teach that the probe is one of one or more probes that are secured to the membrane and are deployed as the two inflatable tori are inflated and the membrane is pulled taut.  
 However, Maizes discloses medical apparatus including a tube, a balloon, and as optical sensor (Abstract), which is analogous art. Maizes teaches that the one or more probes are secured to the membrane and are deployed as the balloon is inflated and the membrane is pulled taut (“a balloon coupled to the distal end of said inflation lumen, said balloon including a first membrane; and an optical sensor unit disposed on the first membrane and capable of sensing the oxygen levels of the fetus through the uterine wall and a body cavity wall.”  Claim 1; Col. 2, l. 8-14. “Balloon 102 is an inflatable member, and has an inflated configuration and a deflated configuration.” Col. 2, l. 49-63; Figs, 1-4).
Therefore, based on Maizes’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Trabada and Eidenschink to have the one or more probes secured to the membrane and deployed as the two inflatable tori are inflated and the membrane is pulled taut, as taught by Maizes, in order to facilitate probe positioning at the wall of an anatomical cavity. 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke and Trabada as applied to claim 11, and further in view of Zeng et al (US 20090270702), hereinafter Zeng.
Regarding claim 36, Steinke modified by Trabada teaches the apparatus of claim 11.
Steinke modified by Trabada does not teach that the probe is a multispectral optoelectronic probe further comprising a spectrograph.
 However, Zeng discloses a method and apparatus for measuring cancerous changes from reflectance spectral measurements obtained during endoscopic imaging, which is analogous art. Zeng teaches that the probe is a multispectral optoelectronic probe (“the present invention is an apparatus for obtaining information about tissue from diffuse reflectance spectra, having a non-contact probe; a light source producing a broadband interrogating radiation at a distal end of said probe to illuminate a tissue and to produce returning radiation; a detecting system coupled to capture said returning radiation” [0026]. “FIG. 1 shows a system 12 for imaging and spectroscopy as is used in the present invention.  The system has a light source 1, an endoscope 2 with a probe 3 that is adapted for insertion into the patient, a detection system including an image capture device 4 (such as a camera), a spectral attachment 10, and a spectrometer 5.  The light source 1 provides illuminating radiation, preferably broadband light, via an optical fiber bundle 7 to an endoscope 2. The illumination fiber optic bundle 7 extends through the endoscope 2 and probe 3 to direct the illuminating radiation onto an 
Therefore, based on Zeng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke and Trabada to have a multispectral optoelectronic probe further comprising a spectrograph, as taught by Zeng, in order to facilitate examination of colon and bowels during colonoscopy (Zeng: [0026]).
Regarding claim 37, Steinke modified by Trabada and Zeng teaches the apparatus of claim 36.
Additionally, Steinke as modified by Trabada and Zeng teaches that the probe is arranged to employ diffuse reflectance spectroscopy (Zeng: “diffuse reflectance spectra” [0026]).
Therefore, based on Zeng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Steinke, Trabada, and Zeng to have the probe arranged to employ diffuse reflectance spectroscopy, as taught by Zeng, in order to facilitate examination of colon and bowels during colonoscopy (Zeng: [0026]).


Response to Arguments
                                                         

Response to the 35 U.S.C. $103 rejection arguments on pages 11-28 of the REMARKS.
Claims 3-12, 14, 16-20, and 25-44
The Applicant argues that “the combination of Eidenschink, Chevalier, Trabada, and Spencer does not teach or suggest at least: a plurality of probe deployment arrangements for deploying the probe radially outwards from the longitudinal axis associated with the guide member, configured such that, when deployed, a deployment distance of each of the plurality of probe deployment arrangements is independent of the deployment distance of the rest of the plurality of probe deployment arrangements… the combination of Eidenschink, Chevalier, and Trabada does not teach or suggest all of the features of claim 12.” (Pages 17, 23-24). This argument is moot because the rejections of claims 11-12 are made over Steinke. The dependent claims are not allowable because the respective base claims 11-12 are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AB/Examiner, Art Unit 3793              


 /PASCAL M BUI PHO/ Supervisory Patent Examiner, Art Unit 3793